Citation Nr: 0724639	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  06-00 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service- connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to August 
1972 and August 1981 to September 1982.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  Jurisdiction over the case was 
subsequently transferred to the RO in Pittsburgh, 
Pennsylvania.

The veteran testified at a videoconference hearing before the 
undersigned Acting Veterans Law Judge in June 2007.  A 
transcript of the hearing is of record.


REMAND

The veteran is alleging that his service-connected PTSD 
warrants a higher disability rating and that his service-
connected disabilities are so severe that they prevent him 
from securing more than marginal employment.  

The medical evidence of record from 2004 to 2006 demonstrates 
that the veteran has several current psychiatric diagnoses.  
Specifically, the current medical evidence shows diagnoses of 
PTSD; schizoaffective disorder, bipolar type; bipolar 
disorder; and anxiety disorder.  However, the veteran is only 
service-connected for his PTSD.  A Social Security 
Administration (SSA) determination letter from September 2005 
shows that the veteran was awarded SSA disability benefits 
based on his PTSD and bipolar disorder.  

With respect to the veteran's claim for an increased rating 
for his PTSD, the Board initially notes that, when assessing 
the degree of impairment resulting from a service connected 
disability, the "use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation . . . [is] to be avoided."  38 
C.F.R. § 4.14 (2006).   Nevertheless, "when it is not 
possible to separate the effects of the [service connected 
disability and the nonservice-connected disability], VA 
regulations at 38 C.F.R. § 3.102, which require that 
reasonable doubt on any issue be resolved in the appellant's 
favor, clearly dictate that such signs and symptoms be 
attributed to the service-connected condition."  61 Fed. Reg. 
52698 (Oct. 8, 1996); see also Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).  As such, the Board finds that a new 
examination is necessary to determine (if possible) which of 
the veteran's current psychiatric symptoms are related to his 
PTSD as opposed to his other, nonservice-connected 
psychiatric disabilities.  

With respect to the veteran's claim of entitlement to TDIU, 
the Board notes that the veteran claims his service-connected 
disabilities render him unable to find more than marginal 
employment and points to the award of disability benefits 
from SSA to support his allegations.  However, the Board 
notes that the award of disability benefits from SSA is based 
upon both service-connected and nonservice-connected 
disabilities, and TDIU benefits are warranted only when a 
veteran's service-connected disabilities alone preclude more 
than marginal employment.  Therefore, the Board finds that 
this issue must be remanded for an examination to determine 
if the veteran's service-connected disabilities alone 
preclude him from gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
examination by a psychiatrist or 
psychologist to determine the current 
degree of severity of the service-
connected PTSD.  The claims folder must 
be made available to and reviewed by the 
examiner.  The examiner should identify 
all current manifestations of the 
veteran's service-connected PTSD.  The 
examiner is asked to distinguish between 
the veteran's current symptoms which are 
attributable to his service-connected 
PTSD and the current symptoms which are a 
result of nonservice-connected 
disability, such as bipolar disorder, 
anxiety disorder, or any other acquired 
psychiatric disorder other than PTSD.  If 
possible, the examiner should assign a 
GAF score for the service-connected PTSD, 
independent of nonservice-connected 
symptomatology.  If it is not possible to 
separate out the symptomatology of the 
veteran's service-connected PTSD from his 
nonservice-connected psychiatric 
disabilities without resorting to mere 
speculation, the examiner should note 
this.

2.  The RO should make arrangements for 
the veteran to undergo an Industrial and 
Social Survey Examination.  After 
reviewing the veteran's claims file, the 
social worker should address the 
following:  Do the veteran's service-
connected disabilities alone preclude him 
from obtaining and retaining all forms of 
substantially gainful employment 
consistent with his education and work 
experience?

3.  The RO or the AMC should readjudicate 
the claims based on a de novo review of 
all pertinent evidence and in light of 
all applicable legal criteria.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the requisite opportunity 
to respond thereto.  Thereafter, subject 
to current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).


